Citation Nr: 1117420	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  03-15 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



REMAND

The Veteran served on active duty in the military from June 1976 to June 1980.

This appeal to the Board of Veterans' Appeals (Board) is from January and October 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In July 2004, the Veteran had a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).

That presiding judge subsequently, in July 2005, remanded the claim to the RO, via the Appeals Management Center (AMC), for additional consideration.

The judge that conducted that hearing, however, is no longer employed at the Board.  So the Board sent the Veteran a letter in April 2011 apprising him of this and indicating that, as a consequence, he could have another hearing with a different judge who will ultimately decide this appeal.  See 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.707 (2010).  In his response later in April 2011, the Veteran indicated he wants another hearing - but this time a videoconference hearing.  Thus, this additional hearing must be scheduled before deciding his appeal.  38 C.F.R. § 20.700 (2010).

Accordingly, the claim is REMANDED for the following action:

Schedule a videoconference hearing before a Veterans Law Judge of the Board at the earliest opportunity.  Notify the Veteran and his representative of the date, time and location of this hearing.  Put a copy of this letter in the claims file.  If the Veteran changes his mind and elects not to have this hearing, or fails to report for this hearing on the date it is scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


